department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list 408a krekkkekereekeerekrere krkkkekekreekkkeekrerer kekkkkekekekeekeee legend decedent a taxpayer b_trust c roth jra x roth_ira y dear kekekeeek ieee hanne es andoeineedotii iii iir irr rie i rr iie rii sri ie rii this is in response to your request dated date submitted by your authorized representative as supplemented by your letter dated date in which you request a ruling that roth_ira x and roth_ira y will not be treated as inherited iras within the meaning of sec_408 of the internal_revenue_code the code with respect to you and that you be permitted to rollover over the proceeds of roth_ira x and roth_ira y into a roth_ira maintained in your own name the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent a died on at age decedent a was married to taxpayer b on the date of his death decedent a maintained two roth individual_retirement_accounts roth_ira x and roth_ira y decedent a designated trust c as the beneficiary of roth_ira x and roth_ira y trust c provides that upon decedent a’s death taxpayer b his spouse becomes the sole trustee of trust c trust c provides that upon decedent a’s death trust c is divided into two sub-trusts the marital trust and the family_trust the marital trust is to be funded with a pecuniary amount which after certain adjustments equals the amount of the minimum_marital_deduction required in order that the least possible federal estate_tax will be payable at decedent a’s death trust c further provides that the remainder is to be allocated to the family_trust trust c provides that the trustee’s decision as to the property to be allocated to the marital trust shall be final and conclusive and binding upon all beneficiaries with certain exceptions not relevant here it is taxpayer b’s intention as sole trustee of trust c -to allocate the assets of trust c other than roth_ira x and roth_ira y to the family_trust up to the basic exclusion amount of dollar_figure the remainder of trust c’s assets including roth_ira x and roth_ira y would be allocated to the marital trust under the terms of trust c the trustee shall pay all net_income of the marital trust to taxpayer b in addition the trustee may distribute to taxpayer b or use for her benefit any portion or all of the principal of the marital trust as the trustee deems desirable for her support comfort and welfare in her accustomed manner of living or for any other purpose the trustee believes to be for taxpayer b's best interests a’s primary concern is for taxpayer b’s well-being and happiness and the trustee need not consider the interest of any other beneficiary in making distributions to her or for her benefit this provision further states that decedent under the terms of trust c the trustee has the power to distribute trust property in cash or in_kind as sole trustee of trust c taxpayer b proposes to make a distribution of roth_ira x and roth_ira y to herself as beneficiary of the marital trust under her power to do so for any purpose because to do so is in her best interest it is taxpayer b’s intention to roll over said distribution into one or more iras set up and maintained in her own name at all times subsequent to decedent a’s death roth_ira x and roth_ira y have been maintained in the name of decedent a based on the facts and representations you requested the following rulings roth_ira x and roth_ira y will not be treated as inherited iras within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b is eligible to roll over or have transferred by means of a trustee to trustee transfer roth_ira x and roth_ira y into a roth_ira set up and maintained in her own name as long as the rollover of such distribution occurs no later than the day from the date said distribution is received from the ira with respect to your ruling requests sec_408a of the code provides that except as provided in such section a roth_ira shall be treated for tax purposes in the same manner as an individual_retirement_plan defined in sec_7701 of the code as an individual_retirement_account or individual_retirement_annuity under sec_408 or sec_408 sec_408a of the code provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution sec_408a of the code provides that for purposes of that section the term qualified_rollover_contribution includes a rollover_contribution to a roth_ira from another such account sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras _4- sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_1_408-8 of the income_tax regulations question and answer q a provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual's ira as the spouse’s own ira of the ira and have an unlimited right to withdraw amounts from the ira trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in order to make this election the spouse must be the sole beneficiary ifa in this case decedent a designated trust c as the beneficiary of roth_ira x and roth_ira y decedent a’s surviving_spouse taxpayer b is sole trustee of trust c under the terms of trust c the decision as to which property will be allocated to the marital trust rests with taxpayer b as trustee subject_to certain restrictions not applicable here intends to allocate decedent a’s roth_ira x and roth_ira y to the marital trust pursuant to this authority taxpayer b as trustee of the marital trust taxpayer b has the power to distribute to herself any portion or all of the property of the marital trust for any purpose the trustee believes to be in her best interests taxpayer b intends to distribute the proceeds of roth_ira x and roth_ira y to herself as beneficiary of the marital trust and to then rollover the distribution to one or more roth iras maintained in her own name generally if the proceeds of a decedent's ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse is treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general is not eligible to roll over the distributed ira proceeds into her own ira however the general_rule will not apply where the surviving_spouse is the sole trustee of the decedent's trust and has the sole authority and discretion under trust language to pay the ira proceeds to herself the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name therefore with respect to your ruling requests we conclude as follows roth_ira x and roth_ira y will not be treated as inherited iras within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b is eligible to roll over or have transferred by means of a trustee to trustee transfer a distribution of the proceeds of roth_ira x and roth_ira y into a roth_ira set up and maintained in her own name as long as the rollover of such distribution occurs no later than the day from the date said distribution is made from the ira no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is based on the assumption that that roth_ira x and roth_ira y met the requirements of sec_408a of the code at all relevant times and that the trust is valid under applicable state law rollover roth_ira established by taxpayer b will also meet the requirements of sec_408a at all relevant times it also assumes that any this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id serseeeses at - please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose lido iiek cc
